NUMBER 13-17-00300-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                                       IN RE D.G.


                     On Petition for Writ of Habeas Corpus.


                                         ORDER

           Before Justices Rodriguez, Contreras, and Benavides
                            Order Per Curiam

       This cause is before the Court on its own motion. We abated this case on June

23, 2017 for the trial court to conduct a hearing and provide findings of fact and

conclusions of law regarding whether relator’s contentions have merit. On August 14,

2017, after receiving the trial court’s findings, we continued the case, and again directed

the trial court to “cause notice of a hearing to be given and, thereafter, conduct a hearing,

which may be evidentiary in nature, to determine what exactly has happened in this case

and whether relator is currently incarcerated as a result of the delinquency adjudication

in 1997.” We directed the trial court to file findings and recommendations, together with

any orders it may enter regarding the aforementioned issues, along with a reporter’s
record of any proceedings, with the Clerk of this Court on or before the expiration of thirty

days from the date of this order.

       To date, the trial court has not complied with our order. On September 15, 2017,

the trial court requested a two week extension of time to comply with the order. However,

nothing was filed. On October 24, 2017, the trial court informed our deputy clerk that he

was going to appoint counsel for relator and file a response to this Court’s order within a

few days. Nothing has been filed.

       We are cognizant of the difficulties inherent in managing a case of this age and in

finding counsel to appoint who is familiar with the intricacies of law at issue herein.

However, this case has been pending since June and should be prioritized.

       We direct the trial court to proceed with appointing counsel for relator forthwith in

accordance with his communications with this Court. The name, address, telephone

number, email address, and state bar number of newly appointed counsel shall be

included in the order appointing counsel. The trial court shall further cause its order to be

filed with the Clerk of this Court on or before the expiration of ten days from the date of

this order.

       We direct newly appointed counsel to file a response in this Court addressing

relator’s contentions in this proceeding. The response should be filed ten days after

appointment of counsel. The state shall then have ten days to file a response if so

desired. We continue the abatement of this case pending further order of this Court.

       IT IS SO ORDERED.

                                                         PER CURIAM


Delivered and filed this
21st day of November, 2017.

                                                 2